                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          July 12, 2021
                                                                       Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 LISA G. JAMES a/n/f of        § CIVIL ACTION NO.
 N.J.,                         § 4:19-cv-00592
            Plaintiff,         §
                               §
                               §
        vs.                    § JUDGE CHARLES ESKRIDGE
                               §
                               §
 DASILVA TRANSPORT             §
 INC, et al,                   §
             Defendants.       §

                ORDER ADOPTING
         MEMORANDUM AND RECOMMENDATION
    The objections by Plaintiff Lisa G. James, individually and as
next friend of N.J., a minor, to the Memorandum and
Recommendation of the Magistrate Judge are overruled. Dkt 109.
The motion within the objections for leave to further amend the
complaint is denied.
    The motions by Defendants Love’s Travel Stops & Country
Stores, Inc, Hotelamer USA Inc, and Southern Tire Mart to
dismiss the claims against them are granted. Dkts 87, 91, 95.
    Defendant Magnus Deckert was transporting a dump truck
in November 2018 as an employee of Defendant DaSilva
Transport, Inc. He was traveling on Interstate 10 near Katy,
Texas when the front right wheel of his trailer and its component
parts broke off and rolled into traffic. James hit the brake drum,
which caused her and her daughter to sustain injuries and
damaged the front of her vehicle. See Dkt 70 at ¶¶ 8, 19–20.
    James initially brought action against Deckert and DaSilva
Transport in Texas state court in November 2018. Dkt 1-4.
Deckert and DaSilva removed the action pursuant to 28 USC
§§ 1332 and 1441 in February 2019. Dkt 1. James filed an
amended complaint in June 2019, generally asserting the same
allegations against Deckert and DaSilva Transport, while adding
claims against the latter for failure to inspect, maintain, and repair
the trailer. See Dkt 18. James filed a second-amended complaint
in June 2020, raising claims against Love’s, Hotelamer, and
Southern Tire Mart, each of which allegedly serviced the truck
and trailer at some point before the accident occurred. Dkt 47.
She alleged that each of those Defendants failed to properly
install and inspect the wheel, brake drum, and other parts of the
trailer that caused the accident. Id at ¶¶ 8, 12–17.
     James then filed her third-amended complaint in August
2020. Dkt 70. She now alleges that Love’s serviced the trailer in
Alabama in May 2018 and that Southern Tire Mart serviced it in
Georgia in July 2018, but she doesn’t address where or when
Hotelamer allegedly serviced the trailer. Id at ¶ 8. She generally
asserts that Defendants improperly installed and inspected the
trailer parts, specifically arguing that they “over-torqued” the
wheel and tire assembly at issue. She states claims of negligence,
gross negligence, and negligence per se. Id at ¶¶ 12–17.
     This action was referred to then-Magistrate Judge Nancy K.
Johnson in June 2020 for full pretrial management pursuant to
28 USC § 636(b)(1)(A) and (B) and Rule 72 of the Federal Rules
of Civil Procedure. Dkt 46. It was then referred upon her
retirement to Magistrate Judge Sam S. Sheldon in July 2020.
Minute Entry of 07/10/2020.
     Hotelamer, Love’s, and Southern Tire Mart each moved to
dismiss the claims against them pursuant to Rule 12(b)(6) of the
Federal Rules of Civil Procedure. Dkts 87, 91, 95. Each motion
argues that James hasn’t sufficiently pleaded how the tire
mounting, inspection, or torquing was improper, while also
failing to identify the appropriate and relevant standard of care
for such services. Dkt 87 at 5; Dkt 91 at 5; Dkt 95 at 5. Southern
Tire Mart also moves to dismiss the claims against it as barred by
the relevant statue of limitations. Dkt 95 at 5–7.
     Judge Sheldon issued a memorandum and recommendation
in June 2021, recommending that the motions to dismiss each be
granted. Dkt 104. He specifically noted that James didn’t respond
to any of the motions, which means that they are deemed




                                  2
unopposed. Id at 3, citing Rule 7.4, Local Rules of the United
States District Court for the Southern District of Texas. He also
recommended that the claims against these Defendants be
dismissed with prejudice. Id at 7–8.
     The district court conducts a de novo review of those
conclusions of a magistrate judge to which a party has specifically
objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
which there is no objection, the reviewing court need only satisfy
itself that no clear error appears on the face of the record. See
Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
Douglass v United Services Automobile Association, 79 F3d 1415, 1420
(5th Cir 1996); see also FRCP 72(b) Advisory Committee Note
(1983).
     James filed a purported objection to the memorandum and
recommendation. Dkt 109. But she didn’t object to any specific
conclusion by Judge Sheldon. Indeed, she doesn’t address the
recommendation at all. Most of her filing is a motion for leave to
amend that’s completely unrelated to the memorandum and
recommendation. See id at 4–6. And the few other arguments
presented should have been raised in a response to the motions
themselves—not by generally objecting to a recommendation as
to their disposition. See id at 2–3.
     No objection challenges the merits recommendation by
Judge Sheldon. The Court has otherwise reviewed the pleadings,
the record, the applicable law, and the recommendation. No clear
error appears. This includes his recommendation as to dismissal
of the complaint with prejudice.
     The objections to the Memorandum and Recommendation
are OVERRULED, and the motion within it for leave to further
amend the complaint is DENIED. Dkt 109.
     The Court ADOPTS the Memorandum and Recommendation
as the Memorandum and Order of this Court. Dkt 104.
     The motions to dismiss by Defendant Hotelamer USA Inc,
Love’s Travel Stops & Country Stores, Inc, and Defendant
Southern Tire Mart to dismiss are GRANTED. Dkts 87, 91, 95.
     This claims against them are DISMISSED WITH PREJUDICE.




                                  3
SO ORDERED.


Signed on July 12, 2021, at Houston, Texas.




                       Hon. Charles Eskridge
                       United States District Judge




                          4
